Exhibit 10.1

RALPH LAUREN CORPORATION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made effective as of the 24th day
of September, 2012 (the “Effective Date”), by and between Ralph Lauren
Corporation, a Delaware corporation (the “Corporation”), and Christopher
Peterson (the “Executive”).

WHEREAS, the Corporation has presented Executive with an offer letter dated
August 22, 2012 (“Offer Letter”), which, along with its attachments, is attached
to and incorporated into this Agreement as Exhibit 1;

NOW THEREFORE, in consideration of the mutual covenants and premises contained
herein, the parties hereby agree as follows:

ARTICLE I

EMPLOYMENT

1.1 Employment Term. The Corporation hereby agrees to employ the Executive, and
the Executive hereby agrees to serve the Corporation, on the terms and
conditions set forth herein and pursuant to the terms of the Offer Letter. The
employment of the Executive by the Corporation shall be effective as of the date
hereof and continue until April 2, 2016 (the “Term”), unless terminated earlier
in accordance with Article II hereof.

1.2 Position and Duties. During the Term the Executive shall faithfully, and in
conformity with the directions of the Board of Directors of the Corporation and
any Committee thereof (the “Board”) or the management of the Corporation
(“Management”), perform the duties of his employment, and shall devote to the
performance of such duties his full time and attention. During the Term the
Executive shall serve in such position as the Board or Management may from time
to time direct. During the Term, the Executive may engage in outside activities
provided those activities do not conflict with the duties and responsibilities
enumerated hereunder, and provided further that the Executive receives written
approval in advance from Management for any outside business activity that may
require significant expenditure of the Executive’s time in which the Executive
plans to become involved, whether or not such activity is pursued for profit.
The Executive shall be excused from performing any services hereunder during
periods of temporary incapacity and during vacations in accordance with the
Corporation’s disability and vacation policies.

1.3 Place of Performance. The Executive shall be employed at the principal
offices of the Corporation located in New York, New York, except for required
travel on the Corporation’s business.

1.4 Compensation and Related Matters.

(a) Base Compensation. In consideration of his services during the Term, the
Corporation shall pay the Executive cash compensation at an annual rate of not
less than

 

1



--------------------------------------------------------------------------------

eight hundred thousand dollars ($800,000) (“Base Compensation”), less applicable
withholdings. Executive’s Base Compensation shall be subject to such increases
as may be approved by the Board or Management. The Base Compensation shall be
payable as current salary, in installments not less frequently than monthly, and
at the same rate for any fraction of a month unexpired at the end of the Term.

(b) Bonus. During the Term, the Executive shall have the opportunity to earn an
annual bonus in accordance with any annual bonus program the Corporation
maintains that would be applicable to the Executive and consistent with the
provisions of the Offer Letter.

(c) Stock Awards. During the Term, the Executive shall be eligible to
participate in the Ralph Lauren Corporation 2010 Long-Term Stock Incentive Plan
(the “Incentive Plan”). All grants to the Executive of stock options and
restricted performance share units (“RPSUs”), if any, are governed by the terms
of the Incentive Plan and are subject, in all cases, to approval by the
Compensation & Organizational Development Committee of the Board of Directors in
its sole discretion.

(d) During the Term, the Corporation shall pay Executive a car allowance in the
amount of one thousand five hundred dollars ($1,500) per month, less applicable
withholdings.

(e) Expenses. During the Term, the Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Executive in
performing services hereunder, including all reasonable expenses of travel and
living while away from home, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Corporation.

(f) Vacations. During the Term, the Executive shall be entitled to the number of
vacation days in each fiscal year, and to compensation in respect of earned but
unused vacation days, determined in accordance with the Corporation’s vacation
program. The Executive shall also be entitled to all paid holidays given by the
Corporation to its employees.

(g) Other Benefits. The Executive shall be entitled to participate in all of the
Corporation’s employee benefit plans and programs in effect during the Term as
would by their terms be applicable to the Executive, including, without
limitation, any life insurance plan, medical insurance plan, dental care plan,
accidental death and disability plan, and sick/personal leave program. The
Corporation shall not make any changes in such plans or programs that would
adversely affect the Executive’s benefits thereunder, unless such change occurs
pursuant to a plan or program applicable to other similarly situated employees
of the Corporation and does not result in a proportionately greater reduction in
the rights or benefits of the Executive as compared with other similarly
situated employees of the Corporation. Except as otherwise specifically provided
herein, nothing paid to the Executive under any plan or program presently in
effect or made available in the future shall be in lieu of the Base Compensation
or any bonus payable under Sections 1.4(a) and 1.4(b) hereof.

 

2



--------------------------------------------------------------------------------

ARTICLE II

TERMINATION OF EMPLOYMENT

2.1 Termination of Employment. The Executive’s employment may terminate prior to
the expiration of the Term under the following circumstances:

(a) Without Cause. The Executive’s employment shall terminate upon the
Corporation notifying the Executive that his services will no longer be
required.

(b) Death. The Executive’s employment shall terminate upon the Executive’s
death.

(c) Disability. If, as a result of the Executive’s incapacity due to physical or
mental illness, the Executive shall have been absent and unable to perform the
duties hereunder on a full-time basis for an entire period of six consecutive
months, the Executive’s employment may be terminated by the Corporation
following such six-month period.

(d) Cause. The Corporation may terminate the Executive’s employment for Cause.
For purposes hereof, “Cause” shall mean:

(i) failure by the Executive to perform the duties of the Executive hereunder
(other than due to disability as defined in 2.1(c)), provided that the conduct
described in this Section 2.1(d)(i) shall not constitute Cause unless and until
such failure by Executive to perform his duties hereunder has not been cured to
the satisfaction of the Corporation, in its sole discretion, within fifteen
(15) days after notice of such failure has been given by the Corporation to
Executive; or

(ii) an act of fraud, embezzlement, theft, breach of fiduciary duty, dishonesty,
or any other misconduct or any violation of law (other than a traffic violation)
committed by the Executive; or

(iii) any action by the Executive causing damage to or misappropriation of
Corporation assets; or

(iv) the Executive’s wrongful disclosure of confidential information of the
Corporation or any of its affiliates; or

(v) the Executive’s breach of Section 5.7 herein or the Executive’s engagement
in any competitive activity which would constitute a breach of this Agreement
and/or of the Executive’s duty of loyalty; or

(vi) the Executive’s breach of any employment policy of the Corporation,
including, but not limited to, conduct relating to falsification of business
records, violation of the Corporation’s code of business conduct & ethics,
harassment, creation of a hostile work environment, excessive absenteeism,
insubordination, violation of the Corporation’s policy on drug & alcohol use, or
violent acts or threats of violence; or

(vii) performance by the Executive of his employment duties in a manner deemed
by the Corporation, in its sole discretion, to be grossly negligent; or

 

3



--------------------------------------------------------------------------------

(viii) the commission of any act by the Executive, whether or not performed in
the workplace, which subjects or, if publicly known, would be likely to subject
the Corporation to public ridicule or embarrassment, or would likely be
detrimental or damaging to the Corporation’s reputation, goodwill, or
relationships with its customers, suppliers, vendors, licensees or employees.

(e) Voluntary Termination. The Executive may voluntarily terminate the
Executive’s employment with the Corporation at any time, with or without Good
Reason. For purposes of this Agreement, “Good Reason” shall mean a termination
of employment by the Executive within sixty (60) days following the occurrence
of (A) a material diminution in or adverse alteration to Executive’s title, base
salary, position or duties, (B) the relocation of the Executive’s principal
office outside the area which comprises a fifty (50) mile radius from New York
City, or (C) a failure of the Corporation to comply with any material provision
of this Agreement provided that the events described in clauses (A), (B), and
(C) above shall not constitute Good Reason (1) until the Executive provides
written notice to the Corporation of the existence of such diminution, change,
reduction, relocation or failure within thirty (30) days of its occurrence and
(2) unless such diminution, change, reduction or failure (as applicable) has not
been cured within thirty (30) days after written notice of such noncompliance
has been given by the Executive to the Corporation.

2.2 Date of Termination. The date of termination shall be:

(a) if the Executive’s employment is terminated by the Executive’s death, the
date of the Executive’s death;

(b) if the Executive’s employment is terminated by reason of Executive’s
disability pursuant to Section 2.1(c) or by the Corporation pursuant to
Sections 2.1(a) or 2.1(d), the date specified by the Corporation; and

(c) if the Executive’s employment is terminated by the Executive, the date on
which the Executive notifies the Corporation of his termination.

2.3 Effect of Termination of Employment.

(a) If the Executive’s employment is terminated by the Corporation pursuant to
Section 2.1(a), or if the Executive resigns for Good Reason pursuant to
Section 2.1(e), the Executive shall only be entitled to the following:

(i) Severance. Subject to Section 2.3(a)(v) and Section 4.1(a) hereof, the
Corporation shall: (a) beginning with the first payroll period following the
30th day following the date of termination of Executive’s employment, continue
to pay the Executive, in accordance with the Corporation’s normal payroll
practice, his Base Compensation, as in effect immediately prior to such
termination of employment, for the one-year period commencing on the date of
such termination (the “Severance Period”), provided that the initial payment
shall include Base Compensation amounts for all payroll periods from the date of
termination through the date of such initial payment; and (b) pay to the
Executive, on the last business day of the Severance Period, an amount equal to
the Executive’s target bonus as determined by the terms of the Corporation’s
Executive Incentive Plan as in effect at the time of termination of Executive’s

 

4



--------------------------------------------------------------------------------

employment. Under no circumstances shall the Executive be entitled to any bonus
payment for the fiscal year in which his employment is terminated.
Notwithstanding the foregoing, in order to receive any severance benefits under
this Section 2.3(a)(i), the Executive must sign and not timely revoke a release
and waiver of claims against the Corporation, its successors, affiliates, and
assigns, in a form acceptable to the Corporation on or prior to the 30th day
following the date of termination of Executive’s employment.

(ii) Stock Awards. The Executive’s rights with respect to any stock options and
RPSUs provided to the Executive by the Corporation shall be governed by the
provisions of the Corporation’s Incentive Plan and the respective award
agreements, if any, under which such awards were granted, except as provided in
Section 4.1(a).

(iii) Welfare Plan Coverages. The Executive shall continue to participate during
the Severance Period in any group medical or dental insurance plan he
participated in prior to the date of his termination, under substantially
similar terms and conditions as an active employee; provided that participation
in such group medical or dental insurance plan shall only continue for as long
as permitted under COBRA and further, shall correspondingly cease at such time
as the Executive (a) becomes eligible for a future employer’s medical and/or
dental insurance coverage (or would become eligible if the Executive did not
waive coverage) or (b) violates any of the provisions of Article III as
determined by the Corporation in its sole discretion. Notwithstanding the
foregoing, the Executive may not continue to participate in such plans on a
pre-tax or tax-favored basis.

(iv) Retirement Plans. Without limiting the generality of the foregoing, it is
specifically provided that the Executive shall not accrue additional benefits
under any pension plan of the Corporation (whether or not qualified under
Section 401(a) of the Internal Revenue Code of 1986, as amended) during the
Severance Period.

(v) Section 409A. Notwithstanding any provision in this Agreement to the
contrary, no amounts shall be payable pursuant to Section 2.3(a) or
Section 4.1(a) unless the Executive’s termination of employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations. If the Executive is determined to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code, as amended, and the rules and regulations issued thereunder (the
“Code”), then no payment that is payable under Sections 2.3(a)(i) or 4.1(a)
hereof (the “Severance Payment”) on account of Executive’s “separation from
service” shall be made before the date that is at least six months after the
Executive’s “separation from service” (or if earlier, the date of the
Executive’s death), but rather all such payments shall be made on the date that
is five business days after the expiration of that six month period, if and to
the extent that the Severance Payment constitutes deferred compensation (or may
be nonqualified deferred compensation) under Section 409A of the Code and such
deferral is required to comply with the requirements of Section 409A of the
Code. For the avoidance of doubt, no portion of the Severance Payment shall be
delayed for six months after the Executive’s “separation from service” if such
portion (x) constitutes a “short term deferral” within the meaning of
Section 1.409A-1(a)(4) of the Department of Treasury Regulations, or (y) (A) it
is being paid due to the Corporation’s termination of the Executive’s employment
without Cause or the Executive’s termination of employment for Good Reason;
(B) it does not exceed two times the lesser of (1)

 

5



--------------------------------------------------------------------------------

the Executive’s annualized compensation from the Corporation for the calendar
year prior to the calendar year in which the termination of the Executive’s
employment occurs, or (2) the maximum amount that may be taken into account
under a qualified plan pursuant to Section 401(a)(17) of the Code for the year
in which the Executive’s employment terminates; and (C) the payment is required
under this Agreement to be paid no later than the last day of the second
calendar year following the calendar year in which the Executive incurs a
“separation from service.” For purposes of Section 409A of the Code, the
Executive’s right to receive installment payments pursuant to Section 2.3(a)
shall be treated as a right to receive a series of separate and distinct
payments. To the extent that any reimbursement of any expense under
Section 1.4(e) or in-kind benefits provided under this Agreement are deemed to
constitute taxable compensation to the Executive, such amounts will be
reimbursed or provided no later than December 31 of the year following the year
in which the expense was incurred. The amount of any such expenses reimbursed or
in-kind benefits provided in one year shall not affect the expenses or in-kind
benefits eligible for reimbursement or payment in any subsequent year, and the
Executive’s right to such reimbursement or payment of any such expenses will not
be subject to liquidation or exchange for any other benefit. The determination
of whether the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code as of the time of the Executive’s
separation from service shall be made by the Corporation in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Treasury Regulation Section 1.409A-1(i) and any successor
provision thereto).

(b) If the Executive’s employment is terminated by reason of the Executive’s
death or disability, pursuant to Sections 2.1(b) or 2.1(c), the Executive (or
the Executive’s designee or estate) shall only be entitled to whatever welfare
plans benefits are available to the Executive pursuant to the welfare plans the
Executive participated in prior to such termination, and whatever stock awards
may have been provided to the Executive by the Corporation the terms of which
shall be governed by the provisions of the Corporation’s Incentive Plan and the
respective award agreements, if any, under which such stock awards were
provided.

(c) If the Executive’s employment is terminated by the Corporation for Cause or
by the Executive without Good Reason (as defined in Section 2.1(e)), the
Executive shall receive only that portion of the Executive’s then current Base
Compensation payable through the Executive’s termination date. The Executive’s
rights with respect to any stock awards provided to the Executive by the
Corporation shall be governed by the provisions of the Corporation’s Incentive
Plan and the respective award agreements, if any, under which such stock awards
were provided.

ARTICLE III

COVENANTS OF THE EXECUTIVE

3.1 Non-Compete.

(a) The Corporation and the Executive acknowledge that: (i) the Corporation has
a special interest in and derives significant benefit from the unique skills and

 

6



--------------------------------------------------------------------------------

experience of the Executive; (ii) the Executive will use and have access to
proprietary and valuable Confidential Information (as defined in Section 3.2
hereof) during the course of the Executive’s employment; and (iii) the
agreements and covenants contained herein are essential to protect the business
and goodwill of the Corporation or any of its subsidiaries, affiliates or
licensees. Accordingly, except as hereinafter noted, the Executive covenants and
agrees that during the Term, and for the remainder of such Term following the
termination of Executive’s employment, the Executive shall not provide any
labor, work, services or assistance (whether as an officer, director, employee,
partner, agent, owner, independent contractor, consultant, stockholder or
otherwise) to a “Competing Business.” For purposes hereof, “Competing Business”
shall mean any business engaged in the designing, marketing or distribution of
premium lifestyle products, including but not limited to apparel, home,
accessories and fragrance products, which competes in any material respects with
the Corporation or any of its subsidiaries, affiliates or licensees, and shall
include, without limitation, those brands and companies that the Corporation and
the Executive have jointly designated in writing on the date hereof, which is
incorporated herein by reference and which is attached as Schedule A, as being
in competition with the Corporation or any of its subsidiaries, affiliates or
licensees as of the date hereof. Thus, Executive specifically acknowledges that
Executive understands that, except as provided in Section 3.1(b) he may not
become employed by any Competing Business in any capacity during the Term.

(b) The non-compete provisions of this Section shall no longer be applicable to
Executive if he has been notified pursuant to Section 2.1(a) hereof that his
services will no longer be required during the Term or if the Executive has
terminated his employment for Good Reason pursuant to Section 2.1(e) or if the
Corporation elects in its sole discretion not to extend the Term for any reason
other than for Cause.

(c) It is acknowledged by the Executive that the Corporation has determined to
relieve the Executive from any obligation of non-competition for periods after
the Term, and/or if the Corporation terminates the Executive’s employment under
Section 2.1(a) or if the Executive has terminated his employment for Good Reason
pursuant to Section 2.1(e) or if the Corporation elects in its sole discretion
not to extend the Term for any reason other than for Cause. In consideration of
that, and in consideration of all of the compensation provisions in this
Agreement (including the potential for the award of stock options and/or RPSUs
that may be made to the Executive), Executive agrees to the provisions of
Section 3.1 and also agrees that the non-competition obligations imposed herein
are fair and reasonable under all the circumstances.

3.2 Confidential Information.

(a) The Corporation owns and has developed and compiled, and will own, develop
and compile, certain proprietary techniques and confidential information as
described below which have great value to its business (referred to in this
Agreement, collectively, as “Confidential Information”). Confidential
Information includes not only information disclosed by the Corporation and/or
its affiliates, subsidiaries and licensees to Executive, but also information
developed or learned by Executive during the course of, or as a result of,
employment hereunder, which information Executive acknowledges is and shall be
the sole and exclusive property of the Corporation. Confidential Information
includes all proprietary information that has or could have commercial value or
other utility in the business in which the

 

7



--------------------------------------------------------------------------------

Corporation is engaged or contemplates engaging, and all proprietary information
the unauthorized disclosure of which could be detrimental to the interests of
the Corporation. Whether or not such information is specifically labeled as
Confidential Information by the Corporation is not determinative. By way of
example and without limitation, Confidential Information includes any and all
information developed, obtained or owned by the Corporation and/or its
subsidiaries, affiliates or licensees concerning trade secrets, techniques,
know-how (including designs, plans, procedures, processes and research records),
software, computer programs, innovations, discoveries, improvements, research,
development, test results, reports, specifications, data, formats, marketing
data and plans, business plans, strategies, forecasts, unpublished financial
information, orders, agreements and other forms of documents, price and cost
information, merchandising opportunities, expansion plans, designs, store plans,
budgets, projections, customer, supplier and subcontractor identities,
characteristics and agreements, and salary, staffing and employment information.
Notwithstanding the foregoing, Confidential Information shall not in any event
include (A) Executive’s personal knowledge and know-how relating to
merchandising and business techniques which Executive has developed over his
career in the apparel business and of which Executive was aware prior to his
employment, or (B) information which (i) was generally known or generally
available to the public prior to its disclosure to Executive; (ii) becomes
generally known or generally available to the public subsequent to disclosure to
Executive through no wrongful act of any person or (iii) which Executive is
required to disclose by applicable law or regulation (provided that Executive
provides the Corporation with prior notice of the contemplated disclosure and
reasonably cooperates with the Corporation at the Corporation’s expense in
seeking a protective order or other appropriate protection of such information).

(b) Executive acknowledges and agrees that in the performance of his duties
hereunder the Corporation will from time to time disclose to Executive and
entrust Executive with Confidential Information. Executive also acknowledges and
agrees that the unauthorized disclosure of Confidential Information, among other
things, may be prejudicial to the Corporation’s interests, and an improper
disclosure of trade secrets. Executive agrees that he shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
corporation, partnership, individual or other third party, other than in the
course of his assigned duties and for the benefit of the Corporation, any
Confidential Information, either during his Term of employment or thereafter.

(c) The Executive agrees that upon leaving the Corporation’s employ, the
Executive shall not take with the Executive any software, computer programs,
disks, tapes, research, development, strategies, designs, reports, study,
memoranda, books, papers, plans, information, letters, e-mails, or other
documents or data reflecting any Confidential Information of the Corporation,
its subsidiaries, affiliates or licensees.

(d) During the Term, Executive shall disclose to the Corporation all designs,
inventions and business strategies or plans developed for the Corporation,
including without limitation any process, operation, product or improvement.
Executive agrees that all of the foregoing are and shall be the sole and
exclusive property of the Corporation and that Executive shall at the
Corporation’s request and cost do whatever is necessary to secure the rights
thereto, by patent, copyright or otherwise, to the Corporation.

 

8



--------------------------------------------------------------------------------

3.3 Non-Solicitation of Employees. The Executive covenants and agrees that
during the Term, and for the remainder of such Term following the termination of
Executive’s employment for any reason whatsoever hereunder, the Executive shall
not directly or indirectly solicit or influence any other employee of the
Corporation, or any of its subsidiaries, affiliates or licensees, to terminate
such employee’s employment with the Corporation, or any of its subsidiaries,
affiliates or licensees, as the case may be, or to become employed by a
Competing Business. As used herein, “solicit” shall include, without limitation,
requesting, encouraging, enticing, assisting, or causing, directly or
indirectly.

3.4 Nondisparagement. The Executive agrees that during the Term and thereafter
whether or not he is receiving any amounts pursuant to Sections 2.3 and 4.1, the
Executive shall not make any statements or comments that reasonably could be
considered to shed an adverse light on the business or reputation of the
Corporation or any of its subsidiaries, affiliates or licensees, the Board or
any officer of the Corporation or any of its subsidiaries, affiliates or
licensees; provided, however, the foregoing limitation shall not apply to
(i) compliance with legal process or subpoena, or (ii) statements in response to
an inquiry from a court or regulatory body.

3.5 Remedies.

(a) The Executive acknowledges and agrees that in the event the Corporation
reasonably determines that the Executive has breached any provision of this
Article III, that such conduct will constitute a failure of the consideration
for which stock awards had been previously granted to the Executive or could be
awarded in the future to Executive, and notwithstanding the terms of any stock
award agreement, plan document, or other provision of this Agreement to the
contrary, the Corporation may in its sole discretion notify the Executive that
all unexercised stock options, RPSUs and restricted stock units that Executive
has are forfeited. Further, the Executive shall immediately forfeit the right to
receive any further grants of or vest any further in any unvested stock options,
unvested restricted stock units or unvested RPSUs of the Corporation at the time
of such notice and Executive waives any right to assert that any such conduct by
the Corporation violates any federal or state statute, case law or policy.

(b) If the Corporation reasonably determines that the Executive has breached any
provision contained in this Article III, the Corporation shall have no further
obligation to make any payment or provide any benefit whatsoever to the
Executive pursuant to this Agreement, and may also recover from the Executive
all such damages as it may be entitled to at law or in equity. In addition, the
Executive acknowledges that any such breach is likely to result in immediate and
irreparable harm to the Corporation for which money damages are likely to be
inadequate. Accordingly, the Executive consents to injunctive and other
appropriate equitable relief upon the institution of proceedings therefor by the
Corporation in order to protect the Corporation’s rights hereunder. Such relief
may include, without limitation, an injunction to prevent: (i) the breach or
continuation of Executive’s breach; (ii) the Executive from disclosing any trade
secrets or Confidential Information (as defined in Section 3.2); (iii) any
Competing Business from receiving from the Executive or using any such trade
secrets or Confidential Information; and/or (iv) any such Competing Business
from retaining or seeking to retain any employees of the Corporation.

 

9



--------------------------------------------------------------------------------

3.6 The provisions of this Article III shall survive the termination of this
Agreement and Executive’s Term of employment.

ARTICLE IV

CHANGE IN CONTROL

4.1 Change in Control.

(a) Effect of a Change in Control. Notwithstanding anything contained herein to
the contrary, if the Executive’s employment is terminated within twelve
(12) months following a Change in Control (as defined in Section 4.1(b) hereof)
during the Term by the Corporation for any reason other than Cause, or by the
Executive for Good Reason, then:

(i) Severance. The Corporation shall pay to the Executive, in lieu of any
amounts otherwise due to him under Section 2.3(a) hereof, within fifteen
(15) days of the Executive’s termination of employment, or within the timeframe
required by Section 2.3(a)(v) hereof if applicable, a lump sum amount equal to
two (2) times the sum of: (A) the Executive’s Base Compensation, as in effect
immediately prior to such termination of employment; and (B) the bonus paid to
the Executive for the most recently completed fiscal year prior to the fiscal
year in which his employment is terminated. Notwithstanding the foregoing,
solely to the extent necessary to comply with Section 409A of the Code, a
portion of such lump sum payment will not be payable at such time if the
duration of the Severance Period that would have otherwise applied under
Section 2.3(a)(i) (had a Change in Control not occurred during the twelve-month
period prior to such termination of employment) would have extended beyond the
end of the second calendar year following the calendar year in which such
termination of employment occurs (any such period beyond the end of such second
calendar year is the “Extended Severance Payment Period”). In addition, such
other amounts that otherwise would have been payable to the Executive under
Section 2.3(a)(i) had a Change in Control not occurred during the twelve
(12) month period prior to such termination of employment, and that would have
constituted nonqualified deferred compensation subject to Section 409A of the
Code, will also not be included as part of such lump sum payment. In such event,
an amount equal to the aggregate installment payments that would have been
payable during the Extended Severance Payment Period, and the amounts described
in the preceding sentence, shall be deducted from the amount otherwise payable
in a lump sum in accordance with the first sentence hereof. Such deducted amount
shall, instead, be payable at the same time that, and in the same manner as,
such payments would have been paid if the Executive’s employment had been
terminated pursuant to Section 2.3(a) hereof rather than within a twelve-month
period following a Change in Control.

(ii) Stock Awards. Subject to Section 2.3(a)(v), the Executive shall immediately
become vested in any unvested stock options granted to the Executive by the
Corporation prior to the Change in Control and Executive will have six
(6) months from the date of termination under this circumstance to exercise all
vested options (but in no event later than the expiration date of such options).
In addition, subject to Section 2.3(a)(v), any awards of RPSUs and restricted
shares which are unvested shall be deemed vested immediately prior to such
Change in Control.

 

10



--------------------------------------------------------------------------------

(b) Definition. For purposes hereof, a “Change in Control” shall mean the
occurrence of any of the following:

(i) the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Corporation to any “person” or “group” (as such terms are used in Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934 (“Act”)) other than
Permitted Holders;

(ii) any person or group is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Act, except that a person shall be deemed to
have “beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50 percent of the total voting
power of the voting stock of the Corporation, including by way of merger,
consolidation or otherwise; provided, however, that for purposes of this
Agreement, the following acquisitions shall not constitute a Change in Control:
(I) any acquisition by the Corporation or any affiliate, (II) any acquisition by
any employee benefit plan sponsored or maintained by the Corporation or any
affiliate, (III) any acquisition by one or more of the Permitted Holders, or
(IV) any acquisition which complies with clauses (A), (B) and (C) of subsection
(v) below;

(iii) during any period of twelve (12) consecutive months, Present and/or New
Directors cease for any reason to constitute a majority of the Board;

(iv) the Permitted Holders’ beneficial ownership of the total voting power of
the voting stock of the Corporation falls below 30 percent and either Ralph
Lauren is not nominated for a position on the Board of Directors, or he stands
for election to the Board of Directors and is not elected;

(v) the consummation of a reorganization, recapitalization, merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving the Corporation that requires the approval of the Corporation’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
entity resulting from such Business Combination (the “Surviving Company”), or
(y) if applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership of sufficient voting securities eligible to elect a
majority of the members of the board of directors (or the analogous governing
body) of the Surviving Company (the “Parent Company”), is represented by the
shares of voting stock of the Corporation that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which the shares of voting stock of the Corporation were converted pursuant
to such Business Combination), and such voting power among the holders thereof
is in substantially the same proportion as the voting power was among the
holders of the shares of voting stock of the Corporation that were outstanding
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan sponsored or maintained by the Surviving Company or the
Parent Company, or one or more Permitted Holders), is or becomes the beneficial
owner, directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous

 

11



--------------------------------------------------------------------------------

governing body) (or, if there is no Parent Company, the Surviving Company) and
(C) at least a majority of the members of the board of directors (or the
analogous governing body) of the Parent Company (or, if there is no Parent
Company, the Surviving Company) following the consummation of the Business
Combination were Board members at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination; or

(vi) the stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation.

For purposes of this Section 4.1(b), the following terms have the meanings
indicated: “Permitted Holders” shall mean, as of the date of determination:
(A) any and all of Ralph Lauren, his spouse, his siblings and their spouses, and
descendants of them (whether natural or adopted) (collectively, the “Lauren
Group”); and (B) any trust established and maintained primarily for the benefit
of any member of the Lauren Group and any entity controlled by any member of the
Lauren Group. “Present Directors” shall mean individuals who at the beginning of
any one year period were members of the Board. “New Directors” shall mean any
directors whose election by the Board or whose nomination for election by the
shareholders of the Corporation was approved by a vote of a majority of the
directors of the Corporation who, at the time of such vote, were either Present
Directors or New Directors but excluding any such individual whose initial
assumption of office occurs solely as a result of an actual or threatened proxy
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board.

ARTICLE V

MISCELLANEOUS

5.1 Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or by facsimile or mailed
by United States registered mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Executive:    Christopher Peterson    7805 Hartford Hill Lane   
Cincinnati, Ohio 45242 If to the Corporation:    Ralph Lauren Corporation    650
Madison Avenue    New York, New York 10022    Attn: Mitchell A. Kosh    Senior
Vice President - Human Resources    Fax: (212) 318-7277

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

 

12



--------------------------------------------------------------------------------

5.2 Modification or Waiver; Entire Agreement; End of Term. No provision of this
Agreement may be modified or waived except in a document signed by the Executive
and the Corporation. This Agreement, along with any documents incorporated
herein by reference, including but not limited to the Offer Letter, constitutes
the entire agreement between the parties regarding their employment relationship
and supersedes all prior agreements, amendments, promises, covenants,
representations or warranties. To the extent that this Agreement is in any way
inconsistent with any prior or contemporaneous stock award agreements between
the parties, and to the extent that this Agreement is inconsistent with the
Offer Letter, this Agreement shall control. No agreements or representations,
oral or otherwise, with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement. Any extensions
or renewals of this Agreement must be in writing and must be agreed to by both
the Corporation and the Executive. Absent such extensions or renewals, this
Agreement and all of its terms and conditions, except for those provisions in
Article III as specified therein, shall expire upon the end of the Term. If
Executive continues to be employed by the Corporation beyond the Term, such
employment shall be “at will.”

5.3 Governing Law. The validity, interpretation, construction, performance, and
enforcement of this Agreement shall be governed by the laws of the State of New
York without reference to New York’s choice of law rules. In the event of any
dispute, the Executive agrees to submit to the jurisdiction of any court sitting
in Manhattan in New York State.

5.4 No Mitigation or Offset. In the event the Executive’s employment with the
Corporation terminates for any reason, the Executive shall not be obligated to
seek other employment following such termination and there shall be no offset of
the payments or benefits set forth herein.

5.5 Withholding. All payments required to be made by the Corporation hereunder
to the Executive or the Executive’s estate or beneficiaries shall be subject to
the withholding of such amounts as the Corporation may reasonably determine it
should withhold pursuant to any applicable law.

5.6 Attorney’s Fees. Each party shall bear its own attorney’s fees and costs
incurred in any action or dispute arising out of this Agreement and/or the
employment relationship.

5.7 No Conflict. Executive represents and warrants that he is not party to any
agreement, contract, understanding, covenant, judgment or decree or under any
obligation, contractual or otherwise, with any other party that in any way
restricts or adversely affects his ability to act for the Corporation in all of
the respects contemplated hereby, including but not limited to any obligations
to comply with any non-compete or non-solicitation provisions.

5.8 Enforceability. Each of the covenants and agreements set forth in this
Agreement are separate and independent covenants, each of which has been
separately bargained for and the parties hereto intend that the provisions of
each such covenant shall be enforced to the fullest extent permissible. Should
the whole or any part or provision of any such separate covenant be held or
declared invalid, such invalidity shall not in any way affect the validity of
any other such covenant or of any part or provision of the same covenant not
also held or

 

13



--------------------------------------------------------------------------------

declared invalid. If any covenant shall be found to be invalid but would be
valid if some part thereof were deleted or the period or area of application
reduced, then such covenant shall apply with such minimum modification as may be
necessary to make it valid and effective. The failure of either party at any
time to require performance by the other party of any provision hereunder will
in no way affect the right of that party thereafter to enforce the same, nor
will it affect any other party’s right to enforce the same, or to enforce any of
the other provisions in this Agreement; nor will the waiver by either party of
the breach of any provision hereof be taken or held to be a waiver of any prior
or subsequent breach of such provision or as a waiver of the provision itself.

5.9 Miscellaneous. No right or interest to, or in, any payments shall be
assignable by the Executive; provided, however, that this provision shall not
preclude the Executive from designating in writing one or more beneficiaries to
receive any amount that may be payable after the Executive’s death and shall not
preclude the legal representative of the Executive’s estate from assigning any
right hereunder to the person or persons entitled thereto. If the Executive
should die while any amounts would still be payable to the Executive hereunder,
all such amounts shall be paid in accordance with the terms of this Agreement to
the Executive’s written designee or, if there be no such designee, to the
Executive’s estate. This Agreement shall be binding upon and shall inure to the
benefit of, and shall be enforceable by, the Executive, the Executive’s heirs
and legal representatives and the Corporation and its successors. The section
headings shall not be taken into account for purposes of the construction of any
provision of this Agreement.

5.10 Meaning of Signing This Agreement. By signing this Agreement, Executive
expressly acknowledges and agrees that (a) he has carefully read it and fully
understands what it means; (b) he has been advised in writing to discuss this
Agreement with an independent attorney of his own choosing before signing it and
has had a reasonable opportunity to confer with his attorney and has discussed
and reviewed this Agreement with his attorney prior to executing it and
delivering it to the Corporation; (c) he has had answered to his satisfaction
any questions he has with regard to the meaning and significance of any of the
provisions of this Agreement; and (d) he has agreed to this Agreement knowingly
and voluntarily of his own free will and was not subjected to any undue
influence or duress, and assents to all the terms and conditions contained
herein with the intent to be bound hereby.

5.11 Compliance with Section 409A. The parties acknowledge and agree that, to
the extent applicable, this Agreement shall be interpreted in accordance with,
and the parties agree to use their best efforts to achieve timely compliance
with, Section 409A of the Code and the Department of Treasury Regulations and
other interpretive guidance issued thereunder (“Section 409A”), including
without limitation any such regulations or other guidance that may be issued
after the Effective Date. Notwithstanding any provision of this Agreement to the
contrary, in the event that the Corporation determines that any compensation or
benefits payable or provided hereunder may be subject to Section 409A, the
Corporation reserves the right (without any obligation to do so or to indemnify
the Executive for failure to do so) to adopt such limited amendments to this
Agreement and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Corporation reasonably determines are
necessary or appropriate to (a) exempt the compensation and benefits payable
under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (b) comply with the requirements of Section 409A.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.

 

Date:  

8/26/12

    Date:  

8/24/12

RALPH LAUREN CORPORATION      

/s/ MITCHELL KOSH

   

/s/ CHRISTOPHER H. PETERSON

By:   Mitchell Kosh     Christopher Peterson Title:   Senior Vice President –
Human Resources      

 

15



--------------------------------------------------------------------------------

SCHEDULE A

Abercrombie & Fitch Co.

Ann Taylor Stores Corp.

Brooks Brothers

Burberry Limited

Campagnie Financiere Richemont SA

Chanel S.A.

Coach, Inc.

Crate & Barrel (aka Euromarket Designs, Inc.)

Dillard’s Inc.

Dolce & Gabbana

Gap Inc.

Giorgio Armani Corp.

Hermes International

Hugo Boss AG

J. Crew Group, Inc.

Jones Apparel Group, Inc.

Limited Brands, Inc.

LVMH Moet Hennessy Louis Vuitton S.A.

Macy’s Inc.

Michael Kors, Inc.

Neiman Marcus Group, Inc.

Nordstrom, Inc.

Phillips-Van Heusen Corp.

PPR Group

Prada (aka I Pellettieri d’Italia S.P.A.)

Saks Inc.

Salvatore Ferragamo Italia S.P.A.

TJX Companies, Inc.

Williams-Sonoma, Inc.

 

16



--------------------------------------------------------------------------------

August 22, 2012

Christopher Peterson

7805 Hartford Hill Lane

Cincinnati, Ohio 45242

Dear Chris:

We are very pleased to have you join Ralph Lauren Corporation (the “Company”)
and extend our congratulations along with a warm welcome. This letter is a
confirmation of our offer to you to join the Company. The details of this offer
are outlined below. As you know, this letter constitutes confirmation of an
offer of employment only and is not to be construed in any way as an employment
contract. This letter shall be attached as an exhibit to a definitive Employment
Agreement to be executed by the parties.

 

Title:    Senior Vice President and Chief Financial Officer Start Date:    To be
determined but no later than September 30, 2012 Reports to:    Roger Farah,
President and Chief Operating Officer Base Salary:    $800,000 annually less all
applicable taxes and other deductions. You will regularly receive your pay
bi-weekly on Fridays. Executive Officer Annual Incentive Plan:   

You are eligible to participate in the Executive Officer Annual Incentive Plan
(EOAIP) for fiscal 2013, which began April 1, 2012, and eligible to earn a bonus
which will be prorated based on your Start Date.

 

Bonus

  

•      

   Under the EOAIP, you are eligible for a bonus opportunity with a target of
150% of your fiscal year salary earnings.   

•      

   Your total bonus opportunity will be based 100% on total Company performance.
  

•      

   Calculation can flex up or down by -10% to +10% based on achievement of the
Strategic Goal established for the EOAIP.   

•      

   The maximum bonus payable (including Strategic Goal adjustment) is capped at
330% of your fiscal year salary earnings.    (At all times your bonus
opportunity will be governed by the terms of the Company’s EOAIP and nothing
contained herein restricts the Company’s rights to alter, amend or terminate the
EOAIP at any time.) Annual Equity Award:    You are also eligible to participate
in the Company stock award program. Stock awards are subject to ratification by
the Compensation and Organizational Development Committee of the Board of
Directors (“the Compensation Committee”). In accordance with the terms of the
Company Long-Term Stock Incentive Plan, beginning with fiscal 2014, you will be
eligible to receive an annual award with a value of $1,000,000 on the same date
that annual grants are made to other senior executives, normally with a portion
of the award in each of April and July but may be earlier or later.

 

17



--------------------------------------------------------------------------------

One-Time Stock Award:   

You will receive a one-time stock award with a value of approximately $2,500,000
to be granted 1) with $1,500,000 in the form of time-based Restricted Stock
Units vesting in three equal installments on the anniversary date of the grant
in 2013, 2014 and 2015, subject to continued service to each vesting date,
pursuant to the terms of the Plan, and each such vested share shall be settled
as soon as practicable but not more than 30 days after the vesting date; and 2)
$1,000,000 in the form of stock options vesting in three equal installments on
the anniversary date of the grant in 2013, 2014, and 2015, subject to continued
service to each vesting date, pursuant to the terms of the Plan. The One-Time
Stock Award will be granted as soon as practicable following your employment
date, subject to approval by the Compensation Committee. You shall immediately
vest in any unvested restricted stock units or any unvested stock options
granted as part of this One-Time Stock Award on the date of your termination
unless your employment is terminated by the Company for Cause or by you without
Good Reason, as defined in the Employment Agreement. Any stock options vested in
accordance with the preceding sentence can be exercised for up to three months
from your termination date in accordance with the terms of the Plan.

 

For all equity awards, conversion of values to be based on the Company’s
standard procedure of using the Fair Market Value 10 days before the applicable
grant date, as approved by the Compensation Committee.

One-Time Payment    You will receive a one-time payment of $50,000 (“One-Time
Payment”), less applicable deductions, within 30 days of your Start Date. If you
terminate your employment for any reason, or if the Company terminates your
employment for Cause within 24 months of your Start Date, then you shall repay
the One-Time Payment to the Company within 15 days of the date of termination of
your employment. If you do not repay the One-Time Payment within this time
period, the Company has the right to immediately recover the One-Time Payment
from you. Car Allowance:    You will receive a car allowance of $18,000 annually
($1,500 per month) less all applicable deductions. Relocation:    You are
eligible for relocation assistance as outlined in the attached Relocation Letter
and Relocation Agreement. Vacation:    You are eligible for four (4) weeks of
vacation annually. Benefits:    You are eligible to participate in the Company’s
medical, dental, life, short and long-term disability insurance programs
beginning on the first day of the pay period following thirty (30) days of
service. Information regarding Company benefits will be sent to you under
separate cover. Merchandise Discount:    You will receive merchandise discounts
applicable to employees of the Company. Commuter Benefits Program:    Commuter
participants will be eligible to participate in a tax-free Commuter Benefit
Program to pay for transit passes and tickets. 401(k):    You are eligible to
participate in the 401(k) Retirement Savings Plan upon hire. Following
completion of 1,000 hours and one (1) year of service you will become eligible
to receive the Company match. Information regarding the Company 401(k) plan will
be sent to you under separate cover.

Financial

Counseling:

  

You will be eligible for one-on-one financial counseling. You may choose from
two organizations designated by the Company to provide this service. The annual
fee is paid by the Company but will be treated as imputed income to you.

Release from Non-Compete:    By signing this letter below, you confirm that you
are not subject in any way to any non-competition or non-solicitation
obligations or other restrictions with any other company that restricts or
adversely affects your ability to perform services for the Company.

 

18



--------------------------------------------------------------------------------

Please feel free to contact me if you have any questions or require additional
information.

Very truly yours,

 

 

/s/ ROGER N. FARAH

Roger N. Farah

President and Chief Operating Officer

 

Agreed to:

 

/s/ CHRISTOPHER H. PETERSON

   

8/24/12

Christopher Peterson     Date

 

19



--------------------------------------------------------------------------------

August 22, 2012

Christopher Peterson

7805 Hartford Hill Lane

Cincinnati, Ohio 45242

Dear Chris:

Congratulations on your new position with Ralph Lauren Corporation. The Company
is offering the following relocation package to assist you in your move to the
New York City area. Please review the parameters at your earliest convenience
and return the enclosed repayment agreement.

Please note that the relocation benefits described below are contingent upon
your relocating to the New York metropolitan area within eighteen (18) months of
your start date and are intended to cover reasonable and customary expenses
only. If you do not relocate within such time period, the Company shall not have
any obligation to provide the following relocation payments and reimbursements.

Relocation Allowance:

A one-time payment of $100,000 less all applicable taxes will be paid to you
within 30 days of your start date. This payment is intended to cover various
expenses incurred during your move that are not otherwise covered by the
Company’s relocation policy.

Temporary Living:

The Company will pay for temporary housing in New York through no later than
June 2013. Housing will be arranged for you by our Relocation Department
consistent with your position and the size of your family.

Household Goods:

The Company will pay for the packing, transportation and unpacking of household
goods and personal effects. In addition, storage for a period of up to 60 days
will be provided if necessary.

Home-Finding Trip:

The Company will cover customary expenses for up to two house-hunting trips for
you and your family. These trips also include reasonable living expenses. All
travel arrangements for these trips will be made through the Ralph Lauren Travel
Department.

Home Sale/Purchase Assistance:

The Company agrees to pay for reasonable and customary expenses that you are
required to pay as a seller or purchaser, respectively, associated with the sale
of your current residence and the same for the purchase of your new residence
(except as noted below). These amounts will be based on your final US.
Department of Housing and Urban Development Statement (HUD closing statement)
for each property involved. Please note this assistance is provided for the sale
and purchase of primary residences only. This does not include rental
properties, home businesses (including farms or ranches), vacation homes, mobile
homes, etc.

 

  •  

Expenses not covered: Mortgage “points” or “buydown,” mortgage origination fees,
and pre-paid expenses that would normally be your responsibility on an ongoing
basis (such as pre-paid taxes or interest) are not covered by this policy and
will not be reimbursed by the Company.

 

20



--------------------------------------------------------------------------------

The Company may, at its discretion, use the services of a relocation assistance
firm to manage your move and buy/sell transactions. It is expected that you will
cooperate with the firm and reasonably assist them in the marketing and sale of
your current home and purchase of your new residence.

Tax Information:

Some relocation assistance the Company pays on your behalf, or directly to you,
is considered as compensation to be included in your gross annual income. Except
as otherwise noted in this letter, any expense subject to tax will be delivered
to you on a grossed-up basis using the Company’s standard gross-up formula for
the expected tax liability. This gross-up amount is an estimate and may not
reflect your actual tax liability.

To the extent that reimbursement of any expense or relocation benefits provided
in this letter are deemed to constitute taxable compensation to you, such
amounts will be reimbursed on or before the last day of the calendar year
following the calendar year in which the expense is incurred.

Please contact Helene Pliner, Vice President, Benefits and HR Administration
(201-531-6864) to review the detailed parameters of your relocation package or
to discuss in advance any expenses anticipated to be above reasonable and
customary. Upon receipt of your signed Relocation Agreement, we will expedite
the package offered.

 

Very truly yours,

/s/ ROGER N. FARAH

Roger N. Farah President and Chief Operating Officer

 

21



--------------------------------------------------------------------------------

Relocation Agreement

 

 

I, Christopher Peterson, understand that any relocation benefits that I receive
from Ralph Lauren Corporation (the “Company”) are paid by the Company on the
condition that I remain with the Company for at least twenty-four (24) months
from the start date of my new position. Relocation benefits include all
reasonable and customary relocation expenses paid to me, including direct
reimbursements or to a third party on my behalf.

I hereby acknowledge and agree that if, for any reason, I terminate my
employment within twenty-four (24) months from my start date, other than for
Good Reason, as defined in my employment agreement with the Company dated
9/24/12 (“Employment Agreement”), or if the Company terminates my employment for
Cause as defined in my Employment Agreement, I shall reimburse the Company for
the full amount of the relocation expenses, paid in accordance with the below
described schedule. This repayment includes the one-time payment of $50,000 and
the relocation allowance of $100,000 set forth in the Company’s Offer Letter and
Relocation Letter to me dated August 22, 2012, addressing relocation benefits
(“Relocation Letter”) as well as all other relocation expenses.

I hereby consent to the deduction of all or part of such reimbursements due to
the Company under this Agreement from any amount owed to me by the Company on
the termination date (i.e., vacation pay, final pay, expense settlements) in
accordance with applicable law. I will be responsible for all subsequent tax
consequences. If these deductions are insufficient, I agree to fully reimburse
the Company within fifteen (15) days of my termination date for the balance of
such relocation expenses owed under this Agreement.

This Agreement, along with any documents incorporated herein by reference,
including but not limited to the Employment Agreement, the Offer Letter and the
Relocation Letter, constitutes the entire agreement between the parties
regarding any relocation benefits that I receive from the Company and supersedes
all prior agreements, amendments, promises, covenants, representations or
warranties addressing such relocation benefits.

In the event the Company commences legal proceedings to enforce its rights under
this Agreement and the Company is the prevailing party in such proceedings, it
shall be entitled to recover all costs and expenses incurred, including
attorney’s fees and costs.

The validity, interpretation, construction, performance, and enforcement of this
Agreement shall be governed by the laws of the State of New York without
reference to New York’s choice of law rules. In the event of any dispute, I
agree to submit to the jurisdiction of any court sitting in Manhattan in New
York State.

 

/s/ CHRISTOPHER H. PETERSON

   

8/24/12

Christopher Peterson     Date RALPH LAUREN CORPORATION    

/s/ ROGER N. FARAH

   

Aug. 22, 2012

Roger N. Farah     Date President and Chief Operating Officer    

 

22